Citation Nr: 0719585	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  03-34 144A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for skin disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied service connection for 
skin disability and for PTSD.  

In May 2006, the veteran relocated to Arizona, and his claims 
file was transferred to the Phoenix, Arizona RO.  

When this matter was initially before the Board in April 
2006, it was remanded to honor the veteran's request to 
testify at a Board hearing.  The veteran, however, did not 
appear for the hearing for which he had been scheduled in 
October 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed these claims in March 2001, and a September 
2002 VA Form 119, "Report of Contact," reflects that he 
notified the RO that he was receiving disability benefits 
from the Social Security Administration (SSA).  Indeed, based 
on information showing that he was receiving these benefits, 
in an October 2002 letter, the RO notified the veteran that 
his pension benefits were being reduced.  Thus, VA under the 
law, VA is obliged to attempt to obtain and consider those 
SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2006); see also Diorio v. Nicholson, 
20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Thus, the Board has no discretion 
and both claims must be remanded.

In addition, at his March 2005 RO hearing, the veteran 
testified that he received treatment at the Gainesville, 
Florida, VA Medical Center.  Although the veteran has since 
relocated, no VA treatment records, dated since October 2003, 
have been associated with the claims folder.  For this reason 
as well, the Board has no discretion and must remand this 
matter to obtain and associate those records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2006).  

As to his skin disability claim, the service medical records 
reflect that in August 1967, the veteran was treated for a 
rash on the left side of his chest.  In October 1967, he was 
treated for a skin condition diagnosed as tinea corporis.  In 
April 1968 he was again treated for tinea corporis and for a 
rash between his legs.  On examination in July 1969, prior to 
separation from service, the veteran denied that he was 
currently experiencing skin problems and also denied a 
history of skin problems.  Physical examination revealed no 
abnormalities of the skin.

Post-service clinical records demonstrate treatment for skin 
problems as early as April 2001.  On his initial evaluation, 
the veteran was found to have open comedomes, and 
excoriations and erythematous papules and a pustule on his 
upper arms and back, diagnosed as folliculitis.  He was noted 
to have a history of tinea corporis, but was presently clear.  
Subsequent treatment records dated to October 2003 show 
regular treatment for skin problems.

The veteran underwent VA examination of the skin in March 
2005.  The veteran reported that he had had a rash of the 
groin, abdomen, and upper extremities off and on since 1967.  
The examiner noted that the veteran's service medical records 
reflected that he had been treated for tinea cruris and tinea 
corporis.  Physical examination revealed multiple excoriated, 
scattered, red crested papules on the bilateral upper 
extremities.  The veteran was also noted to have a faint, 
pink, erythematous plaque with mild scales on the abdomen.  
There was no rash in the groin at the time of the 
examination.  There was no evidence of systemic or nervous 
manifestations.  The examiner determined that the veteran's 
lesions were clinically consistent with folliculitis that was 
not as likely as not related to tinea corporis in service.  
The rash on his abdomen was determined to be more consistent 
with contact dermatitis, not as likely as not related to 
tinea cruris in service.  The examiner did not provide a 
rationale for her conclusions.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2006); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  While the veteran in this case has 
already been afforded a VA examination, the Board finds that 
a remand for an additional examination and etiological 
opinion is necessary.  The veteran has stated that he has had 
the same skin rashes for which he received treatment in 
service off and on since service.  The veteran is competent 
to testify as to the continuity of symptomatology capable of 
lay observation.  See Barr v. Nicholson, No. 04-0534 (U.S. 
Vet. App. Jun. 15, 2007); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Because the veteran is competent to testify as 
to the continuity of symptomatology of his skin rashes, and 
the VA examiner did not provide a rationale for her findings 
that the veteran's current skin conditions are not likely 
related to the skin conditions for which he was treated in 
service, the relationship between the veteran's current skin 
conditions and those for which he was treated in service 
remains unclear to the Board.

As his PTSD claim, the Board notes at the outset that the 
most recent VA psychiatric examination ruled out a diagnosis 
of the disability.  Based on the report, however, in which 
the psychologist diagnosed the veteran as having dysthymic 
disorder that was related to service, in a July 2005 rating 
decision, the Board notes that the RO granted service 
connection for that disorder, effective the date of the 
psychiatric evaluation, i.e., March 23, 2005.  

Notwithstanding the impression offered by the March 2005 VA 
psychologist, the record reflects numerous diagnoses of PTSD.  
Further given the outstanding SSA and VA treatment records, 
the Board finds that after these records are obtained, unless 
the veteran indicates that the grant of service connection 
for dysthymic disorder satisfies this appeal, he must be 
afforded another VA psychiatric examination to rule in or 
exclude a diagnosis of PTSD.  If the examiner concludes that 
the veteran does not have PTSD, he or she must state whether 
the disorder has resolved or explain whether the prior 
diagnoses of PTSD were made in error.  See McClain v. 
Nicholson, No. 04-0468 (U.S. Vet. App. Jun. 21, 2007).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted and 
the veteran must be informed in 
writing.  

2.	The AMC should obtain any pertinent 
outstanding VA treatment records, dated 
since October 2003.

3.	After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran an appropriate VA examination 
to determine the onset and/or etiology 
of any skin disability found to be 
present.  All indicated studies must 
also be conducted.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner must state 
in the examination report whether the 
claims file was reviewed.  The examiner 
should provide an opinion as to whether 
it is as likely as not that any skin 
disorder found to be present is related 
to the veteran's service.  In doing so, 
the examiner should acknowledge the 
veteran's report of a continuity of 
symptomatology and provide a rationale 
for the opinion provided in a legible 
report.

4.	The RO should request the veteran to 
provide any additional information, 
including dates, locations, names of 
other persons involved, etc. of an in-
service stressor relating to his PTSD 
claim.  He should be advised that the 
information would be helpful to obtain 
supportive evidence of the claimed in-
service stressors.  The veteran should 
be asked to be as specific as possible 
so that an adequate search for 
corroborating information can be 
conducted.  

5.	The RO must then review the claims 
file, including the veteran's previous 
statements of stressors, and any 
additional information obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  The 
AMC should forward the summary and all 
associated documents to the United 
States Army and Joint Services Records 
Research Center (JSRRC) to attempt to 
corroborate his claimed stressors.

6.	After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
whether he has PTSD due to service.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All necessary tests should 
be conducted, and the examiner should 
rule in or exclude a diagnosis of PTSD.  
If the examiner diagnoses the veteran 
as having PTSD, the examiner should 
indicate the stressor(s) underlying 
that diagnosis.  The rationale for any 
opinion expressed should be provided in 
a legible report.  

7.	Thereafter, the RO should adjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted, the 
RO should issue a supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


